                      Case 4:19-cv-05414-HSG Document 53 Filed 05/27/20 Page 1 of 1
AO 120 (Rev. 08/10) (CAND version 7/18)


                                     REPORT ON THE FILING OR DETERMINATION OF AN
                                      ACTION REGARDING A PATENT OR TRADEMARK


          In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
filed in the U.S. District Court for the Northern District of California on the following . . .

           ☐ Trademarks or                   ☒ Patents.           (☐ the patent action involves 35 U.S.C. § 292.):

 DOCKET NO.                                     DATE FILED                          U.S. DISTRICT COURT
 4:19-cv-05414-HSG                              08/28/2019                          Northern District of California
 PLAINTIFF                                                       DEFENDANT
 Rothschild Patent Imaging LLC                                   Gnome Foundation




       PATENT OR                          DATE OF PATENT OR
                                                                        HOLDER OF PATENT OR TRADEMARK
     TRADEMARK NO.                           TRADEMARK
 1
 2
 3
 4
 5

In the above – entitled case, the following patent(s)/trademark(s) have been included:
 DATE INCLUDED                                INCLUDED BY
                                              ☐ Amendment        ☐ Answer           ☐ Cross Bill        ☐ Other Pleading
       PATENT OR                          DATE OF PATENT OR
                                                                        HOLDER OF PATENT OR TRADEMARK
     TRADEMARK NO.                           TRADEMARK
 1
 2
 3
 4
 5

In the above – entitled case, the following decision has been rendered or judgment issued:
 DECISION/JUDGMENT
 See attached.




 CLERK                                          (BY) DEPUTY CLERK                    DATE
 Susan Y. Soong                                                                      May 27, 2020

                                  E-filing instructions: Please save and e-file in CM/ECF under
                                  Other Filings > Other Documents > Patent/Trademark Report.
